Dewey, J.
The only question, properly before us as a question of law, as it seems to us, is, whether the vote of the town of Taunton, at the meeting holden on the 9th of August, 1847, authorized their committee to employ the plaintiff, as an architect, to make a further plan for the town-house proposed to be erected by the town. At this meeting, the town passed a vote, describing with much detail a plan for the town-house, its mode of construction and cost, and stating that the plan was drawn by one Rider; and further voted, “ that a committee of five persons be chosen, to contract for and superintend the erection of said town-house, with power to make any slight alteration in the plan above submitted, as shall in their wisdom be deemed just and proper.”
Did this vote authorize the employment of the plaintiff? It certainly contemplated something beyond the' mere naked carrying out of the plan of Rider, in all its details. Something was left “ to the wisdom of the committee.” The court are of opinion, that it was properly left to the jury to find, as a matter of fact, whether the small alterations, which the committee were authorized to make, would justify the employment of an architect, and the making of further plans. It was a practical question, and as such was submitted to the jury, and we cannot say that their verdict was unauthorized. Slight alterations in the exterior might require the hand of an architect, to arrange and adapt the various parts thereto, and present a model for the builder.
Whether the warrant for the meeting of November 1st would authorize the appointment of the two additional members of this committee, we have not particularly considered, as the right of the plaintiff to recover in the present case does not seem to turn upon that point. There is nothing to lead us to suppose, that a majority of the committee of five did not concur in the vote requesting the plaintiff to perform this service, and that the employment of the plaintiff was not sanctioned by that committee, or by a majority of the members; *314and we are not aware that there was any request to have the question passed upon as a matter of fact by the jury. Had the point been distinctly taken, and the jury had found, that independent of the two additional members of the committee, there was not a majority of the committee of five that voted to employ the plaintiff, the further question would have been, whether the two members added to the committee were properly placed there. Upon the point submitted to the jury, the court are of opinion, that the instructions were correct, and judgment must be rendered on the verdict.